Power of Attorney We the undersigned officers and Trustees of the Monteagle Funds (the “Trust”), do hereby severally constitute and appoint Paul B. Ordonio and Charles W. Lutter, Jr., each of them acting singularly, as our true and lawful attorneys, with full powers to them and each of them to sign for us, in our names in the capacities indicated below, the initial and any amendment to the Registration Statement of the Trust on Form N-14 to be filed with the Securities and Exchange Commission and to take such further action in respect thereto as they, in their sole discretion, deem necessary to enable the Trust to comply with the provisions of the Securities Act of 1933 and the Investment Company Act of 1940 and all requirements and regulations of the Securities and Exchange Commission, hereby ratifying and confirming our signatures as they may be signed by our said attorneys to any and all documents related to said amendment to the Registration Statement. IN WITNESS WHEREOF, we have hereunto set out hands on the dates indicated below. Signature Title Date By: /S/ Trustee November 12, 2009 Carl Clayton Peterson By: /S/ Trustee November 12, 2009 Larry Joe Anderson By: /S/ Trustee November 12, 2009 Brian Joseph Green By: /S/ Trustee November 12, 2009 Charles Michael Kinard
